Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2021 is being considered by the examiner.

The present application is a continuation application of U.S. Patent application No. 16/131,200 filed September 14, 2018, issuing as U.S. Patent No. 10,846,933 on November 24, 2020. 

Examiner has reviewed the specification and claim invention of the present application. Examiner has completed the prior art reference search. Examiner has not discovered any prior art references which taken either singly or in combination fully teaches the pending claims. Examiner called Applicant to further amend claims 11 and 15 to clarify “the geophysical sensor has an unknown position in the physical environment”. Applicant agreed to incorporate these changes and the Applicant authorized the amendment by Examiner's Amendment. Accordingly, the Application is in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chad Hammerlind (Registration No. 67, 565) on April 30, 2021.

Please amend claim 11 as follows:
11.	(Currently Amended) An augmented reality object positioning system, comprising:
a processor; and
a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations comprising:
identifying a geophysical sensor in an image frame of a physical environment, wherein object coordinates of the geophysical sensor  are unknown[[:]];
determining the object coordinates within the physical environment of the geophysical sensor from
generating a computer model of a sub-ground of the physical environment based on the object coordinates of the geophysical sensor.


15.	(Currently Amended)	A method, comprising: 
identifying a geophysical sensor in an image frame of a physical environment, wherein object coordinates of the geophysical sensor  are unknown;[[:]]
determining the object coordinates within the physical environment of the geophysical sensor from the image frame based on an augmented reality device coordinate within the physical environment of an augmented reality device and orientation information of the augmented reality device when the image frame was captured by the augmented reality device; and
generating a computer model of a sub-ground of the physical environment based on the object coordinates of the geophysical sensor.

	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The information disclosure statement (IDS) submitted on February 24, 2021 has been considered by the examiner.

Examiner has completed the prior art reference search and discovered the closest prior art references: Fedosov et al (US-2016/0240011 A1), Fahey (US-2015/0077592 A1) and Castro et al (US-2011/0279446 A1).

Independent claims 1, 11 and 15 are directed to a method/a system. Claim 1 requires receiving a target coordinate for a location of interest within a physical rendering second annotation content on the display of the augmented reality device when an object coordinate that includes coordinates of a geophysical sensor is within a predetermined distance from the target coordinate such that the second annotation content indicates when the geophysical sensor is positioned at the target coordinate”. Claims 11 and 15 specifically require “identifying a geophysical sensor in an image frame of a physical environment, wherein object coordinates of the geophysical sensor in the physical environment are unknown; determining the object coordinates within the physical environment of the geophysical sensor from the image frame based on an augmented reality device coordinate within the physical environment of an augmented reality device and orientation information of the augmented reality device when the image frame was captured by the augmented reality device; and generating a computer model of a sub-ground of the physical environment based on the object coordinates of the geophysical sensor”.




The prior art reference of Castro discloses a system of rendering a perspective view of objects and content related thereto for location-based services on a mobile device (As shown in FIG. 1). The real-time images taken by a camera (paragraph [0020]) and "point of interest" (POI) refers to any point specified by a user or service provider (paragraph [0021]). Castro discloses a method for rendering of a perspective view showing one or more objects in a field of view (FIG. 3A). More specifically, Castro discloses that the application determines an optimal image of the one or more objects for the perspective view from real-time images and/or pre-stored images; forms a 

However, the search results failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claims 1, 11 and 15. Accordingly, claims 1, 11 and 15 are allowed.
Dependent claims 2-10 depend from independent claim 1, dependent claims 12-14 depend from independent claim 11, dependent claims 16-20 depend from independent claim 15. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XILIN GUO/Primary Examiner, Art Unit 2616